ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                           People v. Rendak, 2011 IL App (1st) 082093




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                    NUBIA RENDAK, Defendant-Appellant.



District & No.             First District, Fourth Division
                           Docket No. 1-08-2093


Filed                      September 1, 2011


Held                       Defendant’s convictions for aggravated battery of a peace officer and
(Note: This syllabus       resisting or obstructing a peace officer were upheld on appeal where a
constitutes no part of     rational trier of fact could have found the essential elements of the
the opinion of the court   offenses were proven beyond a reasonable doubt, and defendant’s motion
but has been prepared      to dismiss based on allegations of prosecutorial vindictiveness was
by the Reporter of         properly denied, despite the fact that the indictment against defendant was
Decisions for the          refiled shortly after she filed a civil rights suit based on the incident.
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Cook County, No. 08-2093; the Hon.
Review                     Kevin M. Sheehan, Judge, presiding.



Judgment                   Affirmed.
Counsel on                 James R. Branit, of Litchfield Cavo LLP, of Chicago, for appellant.
Appeal
                           Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg,
                           Douglas P. Harvath, and Adam Miel Zebelian, Assistant State’s
                           Attorneys, of counsel), for the People.


Panel                      PRESIDING JUSTICE LAVIN delivered the judgment of the court, with
                           opinion.
                           Justices Pucinski and Sterba concurred in the judgment and opinion.



                                             OPINION

¶1                                         I. BACKGROUND
¶2          This appeal stems from a physical altercation occurring at a police station between
        defendant Nubia Rendak, Officer Charlene Fine and detention aide Joyce Ivy. As a result of
        the incident, defendant was charged with two counts of aggravated battery to a peace officer
        and two counts of resisting or obstructing a peace officer. After a bench trial, defendant was
        convicted on all counts and sentenced to two years’ probation. On appeal, defendant
        contends that: (1) her indictment should have been dismissed because it was the product of
        vindictive prosecution; (2) she is entitled to a new trial because the trial court improperly
        restricted defense counsel’s cross-examination of the State’s witnesses; and (3) the evidence
        at trial was insufficient to prove her guilty beyond a reasonable doubt. For the reasons
        discussed below, we affirm.
¶3          In the early morning hours of July 22, 2004, Chicago police officers were called to the
        home of defendant where she was arrested for domestic battery to her then-husband. Due to
        defendant’s conduct during her arrest and her behavior while she was being processed at the
        police station, she was charged on July 24, 2004, with two counts of aggravated battery to
        a peace officer. On August 13, 2004, the aggravated battery charges against defendant were
        nol-prossed when the officers failed to appear in court for a hearing. On October 10, 2004,
        defendant’s domestic battery charge, which originated from the altercation resulting in her
        arrest, was amended to battery to which defendant pled guilty and received a sentence of one
        year’s supervision.
¶4          On May 2, 2006, defendant filed a civil rights lawsuit in federal court against the City of
        Chicago, the police officers who arrested her, and the police officer and detention aide who
        processed her at the police station. In her complaint, defendant alleged that while she was
        being placed under arrest for her domestic battery charge on July 22, 2004, the arresting
        Chicago police officers battered her without any provocation, to which she sustained injuries
        and trauma. On July 27, 2006, the parties and the attorneys met in an unsuccessful attempt
        to settle the civil suit. On July 28, 2006, an indictment against defendant was filed charging

                                                 -2-
     her with two counts of aggravated battery to a peace officer and two counts of resisting a
     peace officer resulting from her conduct on July 22, 2004. At a second settlement conference
     on September 12, 2006, the district court determined that defendant’s civil suit should be
     stayed and dismissed without prejudice until the completion of the criminal case pending
     against defendant.
¶5        Prior to her criminal trial, defendant filed a motion to dismiss the July 28, 2006,
     indictment which argued, inter alia, that the indictment was brought as vindictive retaliation
     for her filing the civil rights lawsuit. Defendant requested that the charges against her be
     dismissed, or alternatively, that the court conduct an evidentiary hearing to determine
     whether the State had abused its discretion by indicting her. The trial court denied this
     motion.
¶6        At trial, three witnesses testified on behalf of the State. Officer J. Meier testified that
     around 12:30 a.m. on July 22, 2004, he responded with his partner, Officer Prete, to a
     domestic battery call at the home of defendant. After speaking with defendant’s
     then-husband and observing injuries to his face, Officer Meier saw defendant emerge from
     an alley. Officer Meier testified that when he first saw defendant, he noticed that there were
     bruises on both of defendant’s arms as well as above her left eye. He also believed that
     defendant was intoxicated because she smelled of alcohol, spoke in a drunken manner and
     was acting belligerent. When Officer Meier approached defendant to place her under arrest,
     she resisted. Officer Meier admitted that because defendant was struggling, some force was
     required to restrain defendant to effect an arrest; however, he denied that any officer at any
     time punched or kicked defendant, or stomped on her hand during the arrest.
¶7        Officer Charlene Fine testified that on July 22, 2004, she was working as a lockup keeper
     in the 25th District along with detention aide Joyce Ivy when defendant arrived around 4:55
     a.m. Upon defendant’s arrival, Officer Fine testified that she observed bruises on both of
     defendant’s arms and a bruise over her left eye. Officer Fine also believed that defendant was
     intoxicated because she slurred her words and smelled of alcohol. Defendant was initially
     cooperative upon arriving but when Officer Fine and Ivy attempted to photograph and
     fingerprint defendant, she became “extremely belligerent.” Defendant sufficiently resisted
     such that Officer Fine was unable to continue the processing she had begun. Officer Fine
     decided that defendant should be placed in a holding cell and given time to calm down, but
     when Ivy and Officer Fine attempted to do so, defendant cursed and struggled. With a closed
     fist, defendant struck Officer Fine in the left eye and cheekbone with sufficient force to crack
     the frame of her glasses and dislodge a lens. Defendant then dropped to the ground and began
     swinging her arms and kicking both Ivy and Officer Fine numerous times as they continued
     in their attempt to escort defendant to the holding cell. Eventually, defendant was
     successfully placed into the holding cell. However, as a result of defendant’s conduct, Officer
     Fine sustained a fractured cheek bone and eye socket, as well as considerable bruising on her
     arms, face, and ankle. Her injuries caused her to take a leave of absence of approximately
     four months.
¶8        Detention aide Joyce Ivy’s testimony was largely consistent with that of Officer Fine. She
     testified that she was also working in the 25th District on July 22, 2004. When defendant
     arrived at the police station, Ivy observed that defendant visually appeared intoxicated and

                                               -3-
       smelled of alcohol. Ivy also saw that defendant had various bruises on her arms and face
       which did not appear to be “fresh.” Ivy did not document defendant’s observed injuries
       because defendant had been received with “medical clearance,” and Ivy indicated that in such
       cases, injuries do not have to be recorded. Although defendant was cooperative during a
       routine search of her person, she became uncooperative and cursed at Ivy and Officer Fine
       when they attempted to photograph her. Ivy then assisted Officer Fine in taking defendant
       to a holding cell; however, defendant resisted. Ivy saw defendant strike Officer Fine in the
       face, and as defendant continued to resist, she began scratching and kicking both Ivy and
       Officer Fine. Defendant was eventually successfully placed in a holding cell. As a result of
       the incident, Ivy stated she sustained an injury to a finger on her right hand and was kicked
       several times in the legs, and that she could not work for several days due to these injuries.
       Ivy also denied that either she or Officer Fine struck defendant at any time during the
       altercation.
¶9         Three witnesses testified on behalf of the defense. Defendant’s sister, Dorroi Tavares,
       had seen defendant prior to her arrest in the early morning hours of July 22, 2004, when
       Tavares gave defendant a ride home. Tavares testified that she did not observe any bruises
       on defendant’s body or face at that time. She only first observed bruises on defendant’s body
       and face when she picked defendant up from jail several days later.
¶ 10       Tara Rendak, defendant’s 17-year-old daughter, testified that she was present at
       defendant’s home at the time of the arrest and believed that defendant was under the
       influence of alcohol based on her raised temper. Tara did not see any bruises on defendant’s
       body prior to the arrest. She also saw defendant wrestling with police officers and trying to
       get away while they were arresting her.
¶ 11       Defendant testified on her own behalf. She testified that on the night prior to her July 22,
       2004, domestic abuse arrest, she had drunk five beers. When she arrived at her home, she and
       her then-husband began to argue. The argument escalated to the point where Tara was asked
       by defendant’s then-husband to call the police. When the police officers arrived, defendant
       stated she ran to a door, threw a table, and then ran outside to her car, where she was
       apprehended by police officers. During her arrest, she testified that one of the officers
       stomped on her right hand and broke it. After being arrested, however, she was sent to the
       hospital where it was revealed that her hand was not broken. Defendant testified that once
       she was at the police station, she was “pretty cool,” but did not want her photograph to be
       taken by the “ladies.”1 Defendant testified that Officer Fine and Ivy came into the holding
       cell to force her to be photographed, and in doing so, pinned her down, kicked her in the
       back, and struck her in the head with a fist. During defendant’s testimony, she was shown
       16 photographs apparently depicting the bruising to her body and was able to assign a
       responsible individual for each injury.2 She also claimed that prior to being taken into
       custody, she did not have any bruises on her body, except for a “little one.” Defendant

               1
                Defendant was unable to identify Officer Fine and Ivy by name, but referred to them as the
       “black officer” and the “white officer” in testifying to their actions.
               2
                   The photographs were not included in the record on appeal.

                                                    -4-
       testified that she did not remember hitting anyone with her hand and that she kicked her feet
       a couple times, but only after Officer Fine and Ivy began beating her.
¶ 12       The trial court found defendant guilty of all charges and sentenced her to two years’
       probation. Defendant timely appeals.

¶ 13                                        II. ANALYSIS
¶ 14                               A. Prosecutorial Vindictiveness
¶ 15       Defendant first contends that her indictment should have been dismissed because the
       State’s refiling of criminal charges against her constituted vindictive prosecution. As a
       general matter, a prosecution is vindictive and violates due process if it is undertaken to
       punish a defendant because he has done “what the law plainly allows him to do.” United
       States v. Goodwin, 457 U.S. 368, 372 (1982); see also People v. Hall, 311 Ill. App. 3d 905,
       911 (2000). We must also, however, keep in mind that “[o]ne purpose of instituting criminal
       proceedings against an individual is to punish; therefore, the presence of a punitive
       motivation behind prosecutorial action does not render such action constitutionally
       violative.” Hall, 311 Ill. App. 3d at 911 (citing Goodwin, 457 U.S. at 372-73). Claims of
       vindictive prosecution present questions of both law and fact, and therefore this court
       reviews the trial court’s legal conclusions de novo, but will not upset the trial court’s findings
       of fact unless they are clearly erroneous. Hall, 311 Ill. App. 3d at 910.
¶ 16       The thrust of defendant’s argument here is based on timing. Defendant’s primary
       evidence is the fact that the criminal charges against her were refiled after she filed a civil
       rights lawsuit. Defendant claims that the circumstances entitled her to a presumption of
       prosecutorial vindictiveness. Presumptions of vindictiveness, however, only exist in a very
       narrow set of circumstances. Ordinarily, a presumption of prosecutorial vindictiveness exists
       where a prosecutor brings additional charges and more serious charges against a defendant
       after the defendant has successfully overturned a conviction, effectively subjecting the
       defendant to greater sanctions for pursuing a statutory or constitutional right. See Goodwin,
       457 U.S. at 376-77; People v. Brexton, 405 Ill. App. 3d 989, 996 (2010); Hall, 311 Ill. App.
       3d at 911. No such presumption, however, automatically exists in the pretrial setting where
       a prosecutor has broad discretion in charging a defendant. Brexton, 405 Ill. App. 3d at 996;
       Hall, 311 Ill. App. 3d at 911; see Goodwin, 457 U.S. at 382-84.
¶ 17       To be clear, while we hold that such a presumption does not automatically exist in a
       pretrial setting, we do not foreclose the possibility that a pretrial presumption could
       nevertheless exist under unique circumstances. See Goodwin, 457 U.S. at 376, 380-81. Under
       the circumstances of the case sub judice, however, we decline to find such a presumption.
       Defendant has offered nothing more than the temporal sequence of events in support of her
       argument that a presumption should be found. This is clearly insufficient. Defendant’s
       arguments that Fine and Ivy had never been contacted by the State’s Attorney regarding the




                                                  -5-
       underlying battery prior to reindictment,3 that the “threat of liability *** prompted the
       government to go on the offensive,” and that corporation counsel conferred with the State’s
       Attorney regarding difficulty in settling the civil rights case and coordinated the subsequent
       indictment of defendant are also inadequate to trigger any presumption in her favor. This
       alleged evidence is unsupported by any citation to the record, and our own review of the
       record reveals no objective support for these assertions. In denying defendant’s motion to
       dismiss the indictment, the trial court itself noted that the vast majority of defendant’s
       proffered evidence was nothing more than speculation and educated guesses. For obvious
       reasons, this sort of evidence is of little value for the purposes of our analysis. In the same
       vein, to the extent that defendant takes issue with the fact that Detective Nega testified before
       the grand jury during the 2006 indictment as opposed to trial witnesses Officer Fine or
       detention aide Ivy is also of little importance. The record indicates that Detective Nega had
       been assigned to investigate the underlying case and that he had interviewed both of the
       victims on July 22, 2004. Moreover, the character of the evidence presented to the grand jury
       does not affect the validity of the indictment, and an indictment may be proper despite being
       based on solely hearsay. People v. Fassler, 153 Ill. 2d 49, 60 (1992).
¶ 18       Returning now to our finding that no presumption of vindictive prosecution should exist
       based on timing alone, we observe that the United States Supreme Court has stated that the
       “mere opportunity for vindictiveness is insufficient to justify the imposition of a prophylactic
       rule.” Goodwin, 457 U.S. at 384. In fact, the United States Supreme Court has not yet found
       a presumption of vindictiveness in any pretrial context. Furthermore, various decisions by
       the Seventh Circuit Court of Appeals have held, under a variety of circumstances, that
       coincidental or even suspicious timing is insufficient to establish any prosecutorial animus
       due to the broad discretion afforded to a prosecutor at that stage. See United States v.
       Pittman, No. 10-2132, slip op. at 7-8 (7th Cir. June 15, 2011); United States v. Cooper, 461
       F.3d 850, 856 (7th Cir. 2006); United States v. Falcon, 347 F.3d 1000, 1005 (7th Cir. 2003).
       While we acknowledge that federal court decisions are not binding upon this court, such
       decisions can serve as persuasive authority. People v. Haywood, 407 Ill. App. 3d 540, 546
       (2011). Here, defendant argues that the timing of events was suspicious; however, we note
       that on balance, the timing could just as easily have been coincidental. Even if we were to
       agree that the timing here was suspicious, we hold that mere opportunity for vindictiveness
       and speculation based on such an opportunity is insufficient evidence to establish a
       presumption of vindictiveness.
¶ 19       Moreover, we also observe that as a matter of policy, to hold that timing alone would be
       sufficient to find a presumption of vindictiveness would simply be too lax of a standard. We
       recognize prosecutorial vindictiveness as an important and valid basis for relief available to
       a defendant, but were a presumption of vindictiveness to be so easy to establish, abuse of that
       low bar would surely follow, opening the floodgate for suspects to strategically file civil suits

               3
                We observe that pleadings within the record provide that Officer Fine and Ivy were absent
       on the August 14, 2004, court date because they were not working when notifications for the hearing
       were sent. The record indicates that Officer Fine was still recuperating from injuries allegedly
       sustained in the physical altercation with defendant.

                                                  -6-
       against various government agencies as either a tool to gain leverage in negotiation or a
       precautionary measure in order to establish automatic presumptions of prosecutorial
       vindictiveness should they be prosecuted. This is not the result or behavior that this court
       seeks to validate or encourage.
¶ 20       Where there is no presumption of prosecutorial vindictiveness, a defendant might
       nevertheless “ ‘prove objectively that the prosecutor’s charging decision was motivated by
       a desire to punish him for doing something that the law plainly allowed him to do.’ ”
       (Emphasis omitted.) Hall, 311 Ill. App. 3d at 911-12 (quoting Goodwin, 457 U.S. at 384).
       This, however, is a rather heightened standard and we have held that a defendant bears the
       burden of production and persuasion when attempting to show actual prosecutorial
       vindictiveness, which requires: (1) objective evidence that the prosecutor had some animus
       or retaliatory motive; and (2) objective evidence that tends to show the prosecution would
       not have occurred absent that motive. Hall, 311 Ill. App. 3d at 913. Thereafter, the burden
       shifts to the prosecution to justify its decision with legitimate, articulable, objective reasons.
       Goodwin, 457 U.S. at 374. Defendant, however, has not satisfied her burden. To reiterate,
       defendant’s argument revolves only around the timing of events and no more. As much as
       we might acknowledge defendant’s argument that there is perhaps subjective evidence of
       animus, there is a clear shortage of objective evidence establishing both actual animus and
       that the prosecution would have not otherwise occurred. We have already discussed why
       timing alone would be an improper basis for finding a presumption of vindictiveness. For
       similar reasons, we find that timing alone is insufficient to carry the burden of proof in
       establishing actual vindictiveness.
¶ 21       Defendant also briefly asserts that should this court find that no prosecutorial
       vindictiveness was established, she is entitled to an evidentiary hearing on the matter. Citing
       United States v. Falcon, 347 F.3d 1000, 1004 (7th Cir. 2003), defendant argues that she is
       entitled to such a hearing if she offers “sufficient evidence to raise a reasonable doubt” that
       the prosecution was proper. Falcon, 347 F.3d at 1004. However, Falcon also held that the
       sufficient evidence must be objective evidence and that it must show the prosecutorial
       conduct at issue was motivated by some form of prosecutorial animus. We find insufficient
       objective evidence exists in this case to warrant a hearing. Falcon itself, which defendant
       relies upon, states “timing *** is not enough to shift the burden to the government or require
       a hearing.” Falcon, 347 F.3d at 1005; see also Cooper, 461 F.3d at 856; United States v.
       Bullis, 77 F.3d 1553, 1559 (7th Cir. 1996). We see no compelling reason to relax this
       recognized standard in the case at bar. Accordingly, the trial court did not err in denying
       defendant’s motion to dismiss based on allegations of prosecutorial vindictiveness.

¶ 22                       B. Cross-Examination of the State’s Witnesses
¶ 23       Defendant next contends that she is entitled to a new trial because the circuit court
       improperly precluded her from presenting evidence, through cross-examination, regarding
       the credibility of all three of the State’s witnesses. Specifically, she argues that the State’s
       witnesses had a motive to lie because they faced liability in a civil rights suit should
       defendant be found not guilty. The right to cross-examination is based on a criminal


                                                  -7-
       defendant’s constitutional right to confront the witnesses against him. See U.S. Const.,
       amends. VI, XIV; Ill. Const. 1970, art. I, § 8; Crawford v. Washington, 541 U.S. 36, 54
       (2004). This right to cross-examination, however, is not absolute and the trial court retains
       broad discretion in determining the extent of the cross-examination at trial. People v. Price,
       404 Ill. App. 3d 324, 330 (2010). While a defendant should be afforded the “widest latitude”
       in attempting to show a witness’ bias or motive on cross-examination, the scope of such
       cross-examination nevertheless remains within the trial court’s discretion. People v.
       Robinson, 349 Ill. App. 3d 622, 632-33 (2004). Furthermore, evidence used to impeach a
       witness must be timely, unequivocal and directly related, and may not be remote or uncertain.
       People v. Leak, 398 Ill. App. 3d 798, 822 (2010). Accordingly, a trial court’s restriction of
       cross-examination will not be reversed absent an abuse of discretion. Price, 404 Ill. App. 3d
       at 330. We find no such abuse of discretion in this record.
¶ 24        During Officer Fine’s cross-examination, the following colloquy took place between the
       trial court, Assistant State’s Attorney John McNulty, and defense counsel George Pappas:
                    “Q. [Mr. Pappas]: Did you ever appear, other than today, did you ever appear in
                court to testify with respect to what happened to you that morning?
                    A. [Officer Fine]: No.
                    Q. When the defendant was charged, do you know whether she was scheduled to
                appear in response to those charges in Branch 50 at Grand and Central?
                    MR. MCNULTY: Objection.
                    THE COURT: Counsel, what’s the relevance of this?
                                                 ***
                    MR. PAPPAS: This case–and the only reason in my opinion this case is here
                because two years after this incident, an indictment was returned, Judge, and I made
                this argument before.
                    THE COURT: And that motion was dealt with.
                    MR. PAPPAS: That motion was dealt with.
                    THE COURT: That’s not before me.
                    MR. PAPPAS: I understand that. It goes to the credibility of the witnesses, your
                Honor. Because up until now, they had absolutely no interest whatsoever–.
                    THE COURT: That’s your conclusion.
                    MR. PAPPAS: Everything points in that direction.
                    THE COURT: Certainly that maybe [sic]. You asked here if she testified before
                today’s date reporting this matter, and the answer is no. You can make logical
                inference and arguments based upon response by this witness to your question. As
                far as her knowing if something was charged or whatever is charged, objection is
                sustained.
                                                 ***
                    Q. [MR. PAPPAS]: Approximately two years after this, were you served with a
                complaint charging you with striking the defendant.

                                                -8-
                    MR. MCNULTY: Objection.
                    THE COURT: It may go to interest or bias. I will allow it.
                    THE WITNESS: Could you repeat it please.
                    Q. Approximately two years after this, were you served with a civil complaint in
               federal court, filed in federal court in Chicago charging you with excessive force
               against the defendant?
                    A. Yes.”
       Ivy was also questioned similarly:
                    “Q. [Mr. Pappas]: You never appeared up until today in a criminal courtroom, did
               you, to testify against the defendant with respect to these charges, am I correct?
                    A. Yes.
                    MR. MCNULTY: Objection.
                    THE COURT: I will allow it.
                    MR. PAPPAS: You never appeared?
                    THE COURT: Indicating yes she said until today.
                    MR. PAPPAS: Approximately two years after this incident, you were served with
               a lawsuits [sic] am I correct?
                    MR. MCNULTY: Objection.
                    THE COURT: I will allow it to go to interest or bias. You can answer the
               question. Overruled.
                    THE WITNESS: Yes.
                    MR. PAPPAS: Up until that point you had not testified against her in any
               proceeding, am I right?
                    A. Yes.”
¶ 25       In our view, the quoted testimony speaks for itself. Defense counsel was allowed to elicit
       testimony from Officer Fine and Ivy that they did not testify regarding the case until they
       were served with a civil suit from defendant, approximately two years after the underlying
       criminal incident. Furthermore, the trial court allowed the questioning over the State’s
       objections, explicitly indicating that the questioning was relevant to interest or bias. Defense
       counsel’s questions clearly raised an inference challenging Officer Fine’s and Ivy’s
       credibility based on their respective potential liability in a civil rights suit filed by defendant.
       Any argument by defendant, therefore, that defense counsel was precluded from raising such
       an inference during cross-examination is baseless and accordingly, Officer Fine’s and Ivy’s
       cross-examinations were not improperly restricted.
¶ 26       As to Officer Meier’s cross-examination, the following colloquy took place:
                    “MR. PAPPAS: When were you notified first that you were going to appear and
               testify in this case?
                    MR. MCNULTY: Objection.
                    THE COURT: Counsel, what’s the relevance of this question

                                                   -9-
                    MR. PAPPAS: I will attempt to connect it to the [sic] credibility.
                    THE COURT: I will give you a little leeway on a couple of questions.
                    THE WITNESS: Three months after the original occurrence happened.
                    MR. PAPPAS: Was it after you were served with a civil suit filed against you by
               the defendant?
                    MR. MCNULTY: Objection.
                    MR. PAPPAS: Again it goes to credibility.
                    THE COURT: I don’t see it. You asked him when he was first notified to testify
               in this case, and I allowed leeway as to that question. Now we’re talking about a civil
               suit which is not part of these proceedings which is irrelevant. Objection sustained.
                    MR. PAPPAS: That’s all I have.”
       We first observe defense counsel was explicitly allowed “leeway on a couple of questions.”
       Defense counsel then elicited one answer relating to when Officer Meier was notified
       regarding the underlying case and then attempted to advance a question relating to
       defendant’s civil rights lawsuit which the trial court sustained an objection to based on
       relevancy. Notably, defense counsel did not pursue any other questions to establish relevancy
       despite still having the opportunity to do so, as the trial court only sustained an objection to
       a specific question as opposed to completely barring any further questioning on the matter.
¶ 27       Importantly, it appears that the trial court did not see how the prior filing of a civil suit
       was relevant to when Officer Meier was merely notified that he would testify in the instant
       case. In contrast, Officer Fine and Ivy were asked during cross-examination as to when they
       actually testified regarding the case. After admitting that they had not testified at any
       previous proceeding, the trial court allowed questioning regarding the timing of the suit to
       establish interest or bias. The question advanced to Officer Meier was distinctly different
       because he was asked when he was notified he would be a witness, and he answered it was
       just three months after the underlying 2004 incident. Defendant’s civil suit, however, was
       not filed until approximately two years later in 2006. Simply put, the 2006 civil suit could
       not have influenced an event (Officer Meier’s notification) that occurred two years earlier.
       The trial court, therefore, properly sustained an objection as to defense’s counsel’s question
       and accordingly, we find no abuse of discretion by the trial court regarding the cross-
       examination of Officer Meier.

¶ 28                               C. Sufficiency of the Evidence
¶ 29       Defendant next contends that she was not proved guilty beyond a reasonable doubt.
       When reviewing the sufficiency of the evidence, the appropriate standard of review is
       whether, after viewing the evidence in the light most favorable to the prosecution, any
       rational trier of fact could have found the essential elements of the offense were proven
       beyond a reasonable doubt. People v. Pollock, 202 Ill. 2d 189, 217 (2002) (citing Jackson v.
       Virginia, 443 U.S. 307, 318-19 (1979)). It is not the function of this court to retry the
       defendant. People v. Tenney, 205 Ill. 2d 411, 428 (2002). Instead, it falls upon the trier of fact
       to judge the credibility of witnesses, resolve conflicts in the evidence, and draw conclusions

                                                 -10-
       based on all the evidence. People v. Bomar, 405 Ill. App. 3d 139, 146 (2010).
¶ 30        Defendant presents a number of challenges to the evidence provided at trial. Primarily,
       she argues that the State’s witnesses’ testimony was completely implausible and “cannot
       possibly be believed.” The vast majority of defendant’s arguments, however, are based upon
       her own conclusory determinations of credibility. For example, she argues that it is “entirely
       implausible” for the State’s witnesses to deny injuring defendant because her bruises must
       have been caused by the police officers during the various physical altercations that occurred.
       She further asserts that because she had to go to the hospital to have her hand examined, she
       “must have been injured by the police officers,” and that no individual could perform the
       “irrational and potentially suicidal act” of attacking a police officer in a police station unless
       “they were out of their mind.” Besides the fact that the evidence presents numerous
       alternative explanations to defendant’s actions and injuries, her various attempts to offer her
       own evidentiary conclusions to the exclusion of all others is improper and largely ignores the
       applicable standard of review here. As stated, it is the trier of fact’s duty to resolve questions
       involving the weight of the evidence or the credibility of witnesses. The degree of this
       deference is substantial and we will not substitute our judgment for that of the trier of fact’s
       unless the evidence is so palpably contrary to the judgment or so unreasonable, improbable,
       or unsatisfactory as to create a reasonable doubt of the defendant’s guilt. People v. Doll, 371
       Ill. App. 3d 1131, 1136 (2007).
¶ 31        Furthermore, whether defendant sustained her bruising before or during the events of July
       22, 2004, is largely irrelevant in determining whether she battered Ivy and Officer Fine while
       in custody. The trial court itself noted it was not in a position to determine how and when
       defendant received her injuries or even how defendant’s ex-husband’s face was injured, but
       it deemed that Ivy’s and Officer Fine’s testimonies as to the battery were credible. Although
       defendant claims Ivy and Officer Fine offered “completely different versions” of the incident,
       our review of the record reveals such a statement to be an exaggeration. Officer Fine
       indicated that defendant struck her and then resisted being put in a holding cell by going to
       the ground, kicking, and swinging her arms around. Officer Fine, however, did not
       specifically indicate in what order those actions occurred. Ivy indicated that while attempting
       to place defendant into a holding cell, defendant “started fighting, scratching and kicking us
       both,” later stating she was kicking when on the ground and also while standing up. Ivy also
       testified that they were able to subdue defendant and put her on the ground. We see no clear
       inconsistency here and nothing that would, as defendant alleges, “completely undermine” the
       witnesses’ credibility. Instead, the State’s witnesses clearly established that defendant had
       been drinking, was involved in a physical altercation with her then-husband, resisted arrest,
       and was physically uncooperative and combative while being processed by Ivy and Officer
       Fine. We have held that the testimony of even a single witness, if positive and credible, is
       sufficient to convict even if it is contradicted by the defendant. People v. Siguenza-Brito, 235
       Ill. 2d 213, 228 (2009). The trial court here found Ivy and Officer Fine to be credible and we
       find no reason to disturb that determination. After viewing the evidence in a light most
       favorable to the prosecution, we find that a rational trier of fact could have found the
       essential elements of the underlying offenses were proven beyond a reasonable doubt.
       Accordingly, defendant was properly convicted.

                                                 -11-
¶ 32   For the foregoing reasons, the judgment of the circuit court of Cook County is affirmed.

¶ 33   Affirmed.




                                           -12-